Citation Nr: 1711620	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  06-10 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for ankylosis of par defect L5 s/p L5-S1 ALIF, posterior stabilization L5-S1 with left laminectomy at L5-S1 from December 21, 2003, in excess of 20 percent from March 4, 2004 (excluding a period of temporary total disability due to surgery and convalescence from August 13, 2004 to November 1, 2004), and in excess of 40 percent from December 30, 2014.

2.  Entitlement to an initial rating in excess of 10 percent for left leg nerve radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel
INTRODUCTION

The Veteran had active duty service from October 1997 to December 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey which, inter alia, granted the Veteran's claims for service connection for a back condition and left leg nerve radiation.  An initial rating of 10 percent was assigned for each disability, effective December 21, 2003. 

In July 2004, the RO increased the initial rating for chronic lower back strain to 20 percent, effective March 4, 2004.  In August 2005, the RO awarded a temporary total rating due to surgical treatment necessitating convalescence for the Veteran's chronic lower back strain between August 13, 2004 and October 31, 2004.

In November 2010, the Board remanded the appeal for further development. 

In May 2016, the RO increased the initial rating for ankylosis of par defect L5 s/p L5-S1 ALIF, posterior stabilization L5-S1 with left laminectomy at L5-S1 (previously rated as chronic lower back strain) to 40 percent, effective December 30, 2014.

In July 2016, the RO granted the Veteran service connection for sciatic radiculopathy, lower right extremity with a 10 percent rating, effective December 30, 2014, and for posterior trunk scars with a 10 percent rating, effective June 10, 2016.  Because the Veteran has not filed a notice of disagreement with these issues, they are not before the Board for appellate consideration.

Finally, the Board notes that jurisdiction over this matter was transferred to the Pittsburgh RO in approximately March 2005 and to the Houston RO in approximately July 2008. 

FINDINGS OF FACT

1.  From December 21, 2003, the Veteran's ankylosis of par defect L5 s/p L5-S1 ALIF, posterior stabilization L5-S1 with left laminectomy at L5-S1 has been manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.

2.  From March 4, 2004, the Veteran's ankylosis of par defect L5 s/p L5-S1 ALIF, posterior stabilization L5-S1 with left laminectomy at L5-S1 was manifested primarily by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degree, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

3.  From December 30, 2014, the Veteran's ankylosis of par defect L5 s/p L5-S1 ALIF, posterior stabilization L5-S1 with left laminectomy at L5-S1 was manifested primarily by favorable ankylosis of the entire thoracolumbar spine.

4.  For the entire appeal period, the Veteran's left leg nerve radiation was manifested by moderate incomplete paralysis.

CONCLUSIONS OF LAW

1.  From December 21, 2003, the criteria for an initial rating in excess of 10 percent for ankylosis of par defect L5 s/p L5-S1 ALIF, posterior stabilization L5-S1 with left laminectomy at L5-S1 were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

2.  From March 4, 2004, the criteria for an initial rating in excess of 20 percent for ankylosis of par defect L5 s/p L5-S1 ALIF, posterior stabilization L5-S1 with left laminectomy at L5-S1 were not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.

3.  From December 30, 2014, the criteria for an initial rating in excess of 40 percent for ankylosis of par defect L5 s/p L5-S1 ALIF, posterior stabilization L5-S1 with left laminectomy at L5-S1 were not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.

4.  The criteria for an initial rating of 20 percent for left leg nerve radiation extremity are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records and VA and non-VA medical records have been associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claims.  

The Veteran was afforded VA examinations pertinent to his claims December 2004, April 2004, August 2004, September 2009, December 2014, and June 2016 in June 2008, July 2010, May 2014, and June 2016.  The Board finds these examination reports to be comprehensive and sufficient in addressing the severity of the disabilities at issue.  

The Board observes that the Court of Appeals for Veterans Claims has recently interpreted the provisions of 38 C.F.R. § 4.59 as requiring range of motion measurements with testing of painful motion in active, passive, weight-bearing, and nonweight-bearing; and if possible with the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  However, with respect to the Veteran's low back disability which is rated under Diagnostic Code 5237, testing of active, passive, weight-bearing, nonweight-bearing is not necessary as the Veteran has in receipt of a compensable rating at all times during this appeal.  Thus, 38 C.F.R. § 4.59  does not apply.  See Vilifranc v. McDonald, No. 15-0904 (Decided January 5, 2017).  

Finally, the Board finds that there was substantial compliance with the Board's November 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Therefore, the duty to assist has been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating these claims.

II. Schedular Ratings

Disability evaluations are determined by the application of a Schedule for Rating Disabilities, which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2016).

Where the question for consideration is propriety of the initial evaluation "staged ratings" that contemplate variations in the disability since the effective date of service connection are for consideration.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

In October 2008, the AOJ granted service connection for a back condition and left leg radiation, with an initial rating of 10 percent assigned for each disability, effective December 21, 2003.  In July 2004, the RO increased the initial rating for chronic lower back strain to 20 percent, effective March 4, 2004.  In August 2005, a temporary total rating was assigned for the Veteran's chronic lower back strain from August 13, 2004 and October 31, 2004; this rating is excluded from consideration in this decision.  In May 2016, the RO increased the initial rating for L5-S1 ALIF, posterior stabilization L5-S1 with left laminectomy at L5-S1 (hereinafter, low back disability) to 40 percent, effective December 30, 2014.

At all times pertinent to this appeal, the Veteran's low back disability has been rated under Diagnostic Code (DC) 5237, and his left leg radiation disability has been rated under DC 5237-8521.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  

The RO assigned a hyphenated diagnostic code for left leg radiation using what it deemed to be the closest analogous disability, external popliteal nerve (common peroneal) (DC 5081).  However, the Veteran's left leg radiation has been found to involve the sciatic nerve, which is specifically addressed in DC 8520.

VA regulations provide spine disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever would result in a higher rating.  38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome Based (IVDS) on Incapacitating Episodes, a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during a 12 month period; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during a 12 month period; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is defined by regulation as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237.

A 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine is evaluated as 30 percent disabling. 

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  Id., Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  Id., Note (1).

Additionally, the regulations direct that any neurologic impairment should be rated separately and then combined with the orthopedic rating.  Id.

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted when there is moderate incomplete paralysis.  A 40 percent rating is warranted when there is moderately-severe incomplete paralysis.  A 60 percent rating is warranted when there is severe incomplete paralysis, with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent rating where the foot dangles and drops, there is no active movement possible of muscle below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

Words such as "mild," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board has reviewed all pertinent evidence of record, including treatment records from VA as well as the 18th Medical Group of the Kadena Air Base and the U.S. Naval Hospital Okinawa.

A November 21, 2003 VA treatment record reflects the Veteran's history of low back pain that radiates to the left leg.

A December 1, 2003 VA treatment record reflects the Veteran's complaint of gradual worsening of low back pain, especially with heavy lifting.  He indicated that his left leg becomes numb during exercise, long marches, and standing for long periods, but is improved with lying down and slightly with medication.  He stated that physical therapy helped somewhat but that symptoms later returned.

In December 2003, the Veteran underwent VA orthopedic examination.  He reported back pain without radiation in service, which was treated with medication and stretching exercises.

Examination revealed thoracolumbar forward flexion from 0 to 90 degrees, extension from 0 to 30 degrees, left and right lateral flexion from 0 to 30 degrees, and left and lateral rotation from 0 to 45 degrees.  Pain was noted in the lumbar area at L5-S1 at the end of flexion and left lateral flexion.  Objective evidence of painful motion, spasm, and tenderness were noted at L5-S1 but not weakness.  

The Veteran reported flare-ups precipitated by lifting or running which were alleviated by rest, but such flare-ups resulted in no additional limitation of motion.  The examiner determined that the Veteran was not additionally limited by pain, fatigue, or weakness.  Nor was there clinical evidence of any posture or gait abnormalities; no radiculopathy was found; and no sensory deficits or functional limitations were noted.  Contemporaneous MRI of the lumbosacral spine showed diffused bulging at L5-S1 with disc protrusion to left lateral site with impingement of the foramen and compromised of nerve root. 

In December 2003, the Veteran also underwent VA neurologic examination.  The Veteran reported that along with his low back pain that he developed numbness, but not weakness, in his left leg in service during exercise such as long marches and standing for long periods of time, which was not helped by medication but was improved with lying down.  Upon examination, the examiner diagnosed the Veteran with numbness radiating to the left lower extremity with no apparent weakness, left lumbosacral radiculopathy due to fall in service.  However, the examiner was unable to determine the degree of radicular deficit due to the Veteran's decreased sensitivity generally below the neck. 

A February 27, 2004 VA treatment record reflects the Veteran's complaint of low back pain for the past two days, mostly felt walking up stairs.  The pain, rated as 8 on a scale of 10, occurred on his left side and down his left leg to his calf and was not relieved with Tylenol.  The diagnosis was back spasm.

VA treatment records dated from March 4, 2004 to April 20, 2004 document continuing complaints of back pain.  The Veteran stated that he pulled a muscle after climbing stairs, sought emergency treatment, and was given medications that were not helping the pain, which was unbearable.  A contemporaneous MRI revealed L5-S1 mild degeneration and far left lateral protrusion of disc in the neural foramina compressing the left exiting the root.  Tramadol was prescribed.  
He denied any numbness or urine or fecal incontinence.  On April 20, 2004, the Veteran specified that he also experienced numbness and weakness in his left leg.

In April 2004, the Veteran again underwent VA neurologic examination.  He reported back pain that radiated to the left buttock, left posterolateral thigh, and left anterolateral thigh, and continued down to the left big toe.  He explained that such pain was aggravated by sitting for long time and bending, stooping, and standing, with pain rating 10 out of a scale of 10 at its peak but deceasing to a level of 7 with medication. 

Examination revealed motor strength of 5/5, generally, except as follows: -5/5 for the proximal and distal left lower extremity, 4/5 interior and posterior tibialis, 4/5 gastrocnemius, -5/5 for left ankle dorsiflexion and plantar flexion, and 5/5 for left foot eversion and inversion.  Sensation to pinprick was diminished on the left lower extremity in the distribution of L4-L5 and to some extent on the L5-S1 distribution, and on the left big toe.  Heel and toe walk were difficult.  Deep tendon reflexes were normal and symmetrical, and muscle tone was normal.  Positive paraspinal muscle spasm was palpated on the lumbosacral region.  Range of motion testing of the lumbosacral spine revealed forward flexion to 45 degrees, extension to 30 degrees, left lateral flexion to 20 degrees, and right lateral flexion to 25 degrees.

A July 7, 2004 VA treatment record reflects the Veteran's complaints of worsening low back pain since service.  His pain has prevented him from functioning at work.  He stated that his low back pain radiated down his left lower extremity and that he had numbness that radiated down his left leg, thigh, calf, foot, and big toe.  He denied muscle weakness and bowel or bladder problems.

An August 6, 2004 VA treatment record reflected the Veteran's complaints of low back pain and numbness that radiates to his left lower extremity.  He denied muscle weakness and bowel or bladder problems.  Sensory examination revealed numbness to pin prick along the calf and foot and mildly decreased sensation over the big toe.  The Veteran was diagnosed with lumbar radiculopathy

An August 9, 2004 report of a VA CT of lumbar spine showed no spondylolysis or spondylolisthesis, and no degenerative facet changes.  The report reflects an impression of L5-S1 left foraminal disc protrusion.

Subsequently, the Veteran underwent surgery for his low back.

In August 2004, the Veteran underwent VA orthopedic examination.  He reported that he had undergone a low back surgery earlier in August 2004.  He maintained that he continues to have low back pain with radiation to the left lower extremity.  However, he denied flare-ups and stated that he could walk one block with a cane.

Orthopedic examination revealed forward flexion is from 0 to 60 degrees, extension from 0 to 30, left lateral flexion from 0 to 30, right lateral flexion from 0 to 22, left lateral rotation from 0 to 20, and right lateral rotation is from 0 to 22.  Pain was noted at the end range of all movements tested.  With repeat testing, pain was increased to 60 percent with increased to mild weakness and lack of endurance, but no additional loss of range of movement.  There was objective evidence of pain and muscle spasm, and pain was deemed to have a major functional impact.  Gait was also noted as antalgic.  Sensory examination showed sensory deficit in the left lower extremity L4 innovated area.  Motor strength was 5/5 except for pull extensor on the left side which was 3/5.  There were no findings of IVDS.

He continued to be seen at VA with complaints of back pain from February 2005 to October 10, 2006.  

A February 20, 2007 MRI report revealed an impression of postsurgical change L5-S1 on this very limited study, and exuberant epidural fat at the L5-S1 level which may represent a high taper of the thecal sac versus variant of epidural lipomatosis.

A February 22, 2007 medical treatment record reflects the Veteran's complaints of daily back pain, inability to stand for long times, and weight gain of about 80 pounds.  He stated that bowel and bladder function were OK.  No sensory or motor abnormalities were noted on exam.  Gait was described as normal.  

A November 7, 2007 VA treatment record reflects the Veteran's receipt of emergency care for back pain and his request for Tramadol for pain.

A February 11, 2008 VA treatment record reflects the Veteran's receipt of pain management education.  During this visit, the Veteran complained of back pain which is relieved by non-steroidal anti-inflammatory medication.

A July 2, 2009 VA treatment record reflects the Veteran's complaint of tightness in his lower back with occasional radiation down the left leg.  He was referred to physical therapy.

In September 2009, the Veteran underwent VA examination.  He reported stiffness spasms decreased motion, paresthesia, and numbness, but not fatigue.  He also reported bowel and bladder problems but denied erectile dysfunction.  He also reported severe, constant back and pelvic pain which travels down the left leg, which is exacerbated by physical activity and stress but relieved with rest and medication.  However, the Veteran clarified that he can function with medication.  He explained that his low back residuals include low back tightness and difficulty getting up, sitting down, walking long distances, and standing, but denied experiencing any incapacitation.  He also reported flare-ups, which involved pain, weakness in the lower back and legs as well as limitation of motion of the joint when attempting to stand, sit, or take steps.

Orthopedic examination revealed, on initial and repeat testing, forward flexion was from 0 to 50 degrees, extension from 0 to 10, left lateral flexion from 0 to 20, right lateral flexion from 0 to 15, left lateral rotation from 0 to 20, and right lateral rotation is from 0 to 15.  Pain was noted only at the end ranges of motion.  The joint function of the spine was noted as impacted by pain but not fatigue, weakness, lack of endurance, or incoordination.  The spine was normal in appearance with normal symmetry and normal curves of the spine.  Muscle strength was normal with no muscle atrophy.  Examination was negative for ankylosis.

Neurological examination revealed impaired lumbar and sacral spine function.  Testing with light touch revealed sensory deficits of the legs and feet.  Motor strength was 4/5 for extension of the bilateral feet and bilateral great toes, abduction of the bilateral hips, flexion of the bilateral knees, and bilateral plantar flexion.  Signs of IVDS were found, but no incapacitating episodes were noted.  Although some complaints were reported by the Veteran, the examiner concluded that IVDS did not cause any bowel, bladder, or erectile dysfunction.  Finally, the examiner determined that the Veteran's spine disability (in conjunction with other disabilities examined) resulted in mild impairment due to pain with no impact on daily activities.

An August 13, 2010 VA treatment record reflects the Veteran's complaints of pain.  He stated that the Tramadol medication was not working well.  During this visit, he denied radiating pain to his groin or legs.  

A March 8, 2011 VA treatment record reflects the Veteran's complaints of pain.  He stated that he continued to have problems with back and joint pain, and his medications were altered. 

A June 15, 2012 VA treatment record reflects the Veteran's complaints of chronic pain.  He reported that the pain worsened when he went on a long walk.

A September 18, 2012 VA treatment record reflects that the Veteran was for emergency treatment.  He used a cane to ambulate and reported a flare-up as of the day before.  He also complained of pain radiating to his left buttock and left upper leg but denied any leg weakness of numbness. 

A May 5, 2014 VA treatment record reflects that the Veteran's low back pain was treated with an interlaminar epidural steroid injection.

A June 27, 2014 VA treatment record reflects that the Veteran's low back pain was treated with an interlaminar epidural steroid injection.  The prior May 2014 injection provided 6 weeks of 60 percent relief. 

A September 19, 2014 VA treatment record reflects that the Veteran's low back pain was treated with an interlaminar epidural steroid injection.  He reported that he was pleased with the pain relief from the June 2014 injection, stating that he had been able to decrease his pain medications and has been more active.

A December 29, 2014 VA treatment record reflects that the Veteran's low back pain was treated with an interlaminar epidural steroid injection.  He stated that he was pleased with the pain relief from the last September 2014 injection, which brought his pain level down to a 6 out of a scale of 10 for at least 6 to 8 weeks.  During the visit, he complained of severe pain with radiation down right lower extremity.

In December 2014, the Veteran again underwent VA examination, which revealed forward flexion from 0 to 20 degrees, extension from 0 to 20 degrees, right lateral flexion from 0 to 20 degrees, left lateral flexion from 0 to 15 degrees, right lateral rotation from 0 to 30 degrees, and left lateral rotation from 0 to 30 degrees.  The Veteran was not able to complete repeat range of motion testing.  Nevertheless, the examiner found that pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time, although the Veteran was not able to describe such limitation in terms of range of motion.  The Veteran denied flare-ups.  No guarding or muscle spasm of the thoracolumbar spine was detected.  

Muscle strength was normal or virtually normal, and no muscle atrophy was observed.  The examiner determined that the Veteran had mild left lower extremity radiculopathy, including mild constant and intermittent pain, paresthesias or dysesthesias, and numbness.  Favorable ankylosis of the entire thoracolumbar spine was also found, but there was no IVDS.  The Veteran worked as a human resources specialist for 8 years for the U.S. Army and stated that he had difficulty getting up, going up and down stairs, traveling to different locations, and having meetings.

In June 2016, the Veteran underwent VA examination.  He reported constant low back pain at a level of 10 out of 10, with severe, intermittent shooting pain from the low back to his left calf and with numbness from the left calf extending to all toes of the left foot.  He stated that he has intermittent low back spasms and that he continues to receive treatment with medications, lumbar epidural steroid injections every two months, and has been prescribed a portable TENS unit and back brace, which he wore during the examination.  He also continues to ambulate with cane to assist with balance but reported that his left lower extremity gives out spontaneously at times.  Finally, the Veteran reported that his current orthopedic provider recommended further surgery of the lumbar spine because of hardware failure that needed replacement, explaining that he declined further surgery due to concerns his condition would worsen.

Examination revealed forward flexion from 0 to 30 degrees, extension from 0 to 20 degrees, right lateral flexion from 0 to 20 degrees, left lateral flexion from 0 to 30 degrees, and right and left lateral rotation from 0 to 25 degrees.  The examiner also noted pain with weight bearing and objective evidence of tenderness to very light palpation of lumbar paraspinal muscles.  Repetitive use testing was not performed because the Veteran was unable to do so, and he even exhibited great difficulty in performing initial range of motion testing while holding cane in one hand and holding onto the exam table with the other.  The examiner determined that pain, fatigue, lack of endurance significantly limited functional ability with repeated use over a period of time.  

The Veteran also exhibited muscle spasm and localized tenderness resulting in abnormal gait or spinal contour.  Left leg radiculopathy involving the sciatic nerve was noted with severe numbness, paresthesias or dysesthesias, and intermittent but without constant pain.  Overall, the examiner rated the left side radiculopathy as moderate.  Favorable ankylosis of the entire thoracolumbar spine was found.  IVDS was noted, but the Veteran denied any incapacitating episodes.  His low back disability caused functional impairment, including increased pain with sitting for more than 20 minutes which required him to walk around a little before sitting again, shifting weight from one leg to the other if standing for over 10 minutes, difficulty bending over, inability to mow the lawn, and difficulty driving long distances due to pain with prolonged sitting.

VA treatment records throughout 2015 and 2016 were silent for complaints, treatment, and diagnoses referable to unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.

The Board observes that evidence reflects that the Veteran was assigned a temporary 100 percent rating for convalescence for posterior stabilization and laminectomy at L5-S1 and special monthly compensation based on housebound criteria from August 13, 2004 to October 31, 2004.

A. Orthopedic Ratings

From December 21, 2003 until March 3, 2004

The December 2003 VA examination showed that the Veteran had thoracolumbar forward flexion from 0 to 90 degrees, extension from 0 to 30 degrees, left and right lateral flexion from 0 to 30 degrees, and left and lateral rotation from 0 to 45 degrees.  There was also objective evidence of painful motion, spasm, and tenderness.  However, the Veteran was not additionally limited by pain, fatigue, or weakness, and there was no clinical evidence of any posture or gait abnormalities.  Flare-ups were reported, but these did not result in any additional limitation of motion.

Medical records for this period show the Veteran's complaints of ongoing and worsening back pain.

The above findings weigh against a rating an initial rating in excess of 10 percent for the Veteran's low back disability.  Under DC 5237, a 20 percent rating for the thoracolumbar spine is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

Here, forward flexion of the Veteran's thoracolumbar spine extended to 90 degrees, his combined range of motion was well over 120 degrees, and there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Moreover, the Veteran did not maintain, nor does the record show, that he experienced any limitation of motion that approximated that required for a 20 percent rating during this period.  Finally, as there was no evidence of IVDS, there is no need to consider whether an alternative rating under DC 5243.

Therefore, the preponderance of evidence weighs against an initial rating in excess of 10 percent for the low back disability from December 21, 2003 to March 3, 2004.

From March 4, 2004 until December 29, 2014

At the April 2004 VA neurological examination, the examiner tested the range of motion of the Veteran's lumbosacral spine which revealed forward flexion to 45 degrees, extension to 30 degrees, left lateral flexion to 20 degrees, and right lateral flexion to 25 degrees.

The August 2004 VA examination showed forward flexion is from 0 to 60 degrees, extension from 0 to 30, left lateral flexion from 0 to 30, right lateral flexion from 0 to 22, left lateral rotation from 0 to 20, and right lateral rotation is from 0 to 22.  Repeat testing resulted in increased pain but no additional limitation of range of movement.  There was objective evidence of pain and muscle spasm, and although pain was deemed to have a major functional impact, but the examiner did not explain what functional impact resulted.  Gait was noted as antalgic.  The Veteran denied that he experiences any flare-ups, and IVDS was not found.  

The September 2009 VA examination showed forward flexion is from 0 to 50 degrees, extension from 0 to 10, left lateral flexion from 0 to 20, right lateral flexion from 0 to 15, left lateral rotation from 0 to 20, and right lateral rotation is from 0 to 15.  The Veteran reported flare-ups involving pain, weakness in the lower back and legs as well as limitation of motion of the joint when attempting to stand, sit, or take steps.  However, no notation was included as to the degree of limitation of motion during flare-ups.  Signs of IVDS were found, but no incapacitating episodes were noted.  Examination was negative for ankylosis.

Medical records for this period document the Veteran's complaints of ongoing back pain, and that he consistently denied any bowel or bladder problems.  He reported difficulties at times with functioning at work, although he did not specify how work function was impaired.  He also reported that he experienced difficulty standing for long periods and walking distances.  

This evidence is aginst an initial rating in excess of 20 percent for the low back disability is not warranted.  Under DC 5237, a 40 percent rating, the next higher rating for a thoracolumbar spine disability, is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Here, at each examination for this time period, forward flexion of the Veteran's thoracolumbar spine extended beyond 30 degrees, and there was no evidence of any ankylosis.  Moreover, the Veteran has not maintained, nor does the record show, that he experienced any limitation of motion that approximated that required for a 40 percent rating during this period.  Finally, although the September 2009 VA examiner found signs of IVDS, there was no evidence of incapacitating episodes accompanying the IVDS.  Consequently, consideration of alternative rating under DC 5243 is not necessary.

Therefore, the preponderance of evidence weighs against an initial rating in excess of 20 percent for the low back disability from March 3, 2004 to December 29, 2014, excluding a period of temporary total disability due to surgery and convalescence from August 13, 2004 to November 1, 2004.

From December 30, 2014 to the Present

The December 2014 VA examination revealed forward flexion from 0 to only 20 degrees, extension from 0 to 20 degrees, right lateral flexion from 0 to 20 degrees, left lateral flexion from 0 to 15 degrees, right lateral rotation from 0 to 30 degrees, and left lateral rotation from 0 to 30 degrees.  Although the Veteran was not able to complete repeat range of motion testing, the examiner nevertheless found that pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time, although the Veteran was not able to describe such limitation in terms of range of motion.  The Veteran denied flare-ups.  No guarding or muscle spasm of the thoracolumbar spine was detected.  Favorable ankylosis of the entire thoracolumbar spine was found, but there was no IVDS.

The June 2016 VA examination showed forward flexion from 0 to 30 degrees, extension from 0 to 20 degrees, right lateral flexion from 0 to 20 degrees, left lateral flexion from 0 to 30 degrees, and right and left lateral rotation from 0 to 25 degrees.  Pain was noted with weight bearing, and there was objective evidence of tenderness to very light palpation of lumbar paraspinal muscles.  Repetitive testing was not performed because the Veteran was unable to do so.  Even so, the examiner determined that pain, fatigue, lack of endurance significantly limited functional ability with repeated use over a period of time.  

The Veteran's low back disability caused functional impairment, including increased pain with sitting for more than 20 minutes which requires him to walk around a little before sitting again, shifting weight from one leg to the other if standing for over 10 minutes, difficulty bending over, inability to mow the lawn, and difficulty driving long distances due to pain with prolonged sitting.   Favorable ankylosis of the entire thoracolumbar spine was found.  IVDS was found, but the Veteran denied incapacitating episodes.  

Medical records during this time period show ongoing complaints of pain and treatment for the low back, but are negative for unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  

The above findings weigh against an initial rating in excess of 40 percent for the Veteran's low back disability.  Under DC 5237, a 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is merited for unfavorable ankylosis of the entire spine.  Here, at each examination for this time period, only evidence of favorable ankylosis of the entire thoracolumbar spine was shown, not unfavorable ankylosis.  Finally, although the June 2016 VA examiner found signs of IVDS, there was no evidence of incapacitating episodes, so consideration of alternative rating under DC 5243 is not warranted.

Therefore, the preponderance of evidence weighs against an initial rating in excess of 40 percent for the low back disability from December 20, 2014 to the present.  

B. Neurologic Rating

The December 2003 VA neurologic examination showed the Veteran's reports of low back pain with left leg numbness, but not weakness and his diagnosis of numbness radiating to the left lower extremity with no apparent weakness, left lumbosacral radiculopathy.  The examiner refrained from rating the degree of radicular deficit because of the Veteran's decreased sensitivity generally below the neck.  The April 2004 VA neurologic examination revealed the Veteran's reports of back pain radiating to his left lower extremity, which was aggravated by sitting for long time and bending, stooping, and standing.  Left lower extremity motor strength was 5/5 or 4/5 with diminished sensation to pinprick, and heel and toe walk were noted as difficult.  Deep tendon reflexes were normal and symmetrical, and muscle tone was normal.  The August 2004 VA examination showed sensory deficit in the left lower extremity with motor strength of 5/5 except for pull extensor on the left side which was 3/5.  The September 2009 VA examination revealed sensory deficits of the legs and feet upon testing with light touch and general motor strength of 4/5, and the Veteran's spine disability was characterized as resulting in mild impairment due to pain with no impact on daily activities.  Muscle strength was normal with no muscle atrophy.  

The December 2014 VA examination revealed normal or virtually normal muscle strength was normal or virtually normal with no muscle atrophy.  The examiner diagnosed the Veteran had mild left lower extremity radiculopathy, including mild constant and intermittent pain, paresthesias or dysesthesias, and numbness.  The June 2016 VA examination revealed left leg radiculopathy involving the sciatic nerve was noted with severe numbness, paresthesias/dysesthesias, and intermittent but without constant pain.  Overall, the examiner rated the left side radiculopathy as moderate.

Medical records showed consistent reports of pain and numbness, at times severe, radiating to the left lower extremity.  The Veteran generally denied weakness and bowel and bladder issues.  Functional limitations generally caused, at least in part, to the Veteran's radicular symptoms included difficulty standing or sitting for long periods and going up and down stairs.  Symptoms could be relieved with rest, lying down, and medication.

Based upon the foregoing, the Board finds that the Veteran's symptoms associated with his left leg nerve radiation are wholly sensory in nature and manifest in no more than moderate incomplete paralysis, justifying an initial rating of 20 percent.  When characterized, VA examiners generally rated the Veteran's radiculopathy or motor sensation as mild to moderate, at most.  Muscle strength was mostly normal, there was no evidence of muscle atrophy, and complaints of weakness were the exception.  Although the Veteran at times relied on use of a cane to ambulate, the evidence demonstrates that although the Veteran's motor and muscle function is still present.  Therefore, resolving all doubt in favor of the Veteran, the Board finds that a disability rating in excess of 20 percent is not warranted at any point during the appeal period.



III. Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for his low back and left leg radiation disabilities.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has carefully compared the level of severity and symptomatology of the Veteran's low back and left leg radiation disabilities with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which the Veteran's low back and nerve are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran has not described any exceptional or unusual features of his low back and left leg radiation disabilities.  In fact, as discussed above, these disabilities are manifested by limitation of motion and associated functional factors, including pain; as well as neurologic impairment.  These symptoms are specifically contemplated under the assigned ratings criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Additionally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  See Yancy v. McDonald, 27 Vet. App. 484 (2016).

The matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The December 2014 VA examination revealed that the Veteran worked as a human resources specialist for 8 years for the U.S. Army employer.  Although he complained of difficulty getting up, going up and down stairs, traveling to different locations, and having meetings, he was able to maintain gainful full-time employment in this role.  Furthermore, the Veteran has not reported that he is unemployable as a result of his service connected disabilities, and there is no other evidence of unemployability due to those disabilities.  Therefore, the question of entitlement to TDIU is not raised.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

A higher initial rating for ankylosis of par defect L5 s/p L5-S1 ALIF, posterior stabilization L5-S1 with left laminectomy at L5-S1 is denied.

An initial rating of 20 percent left leg nerve radiation, effective December 21, 2003, is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


